Citation Nr: 0719227	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  01-06 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back strain.  

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Billie J. Grey


INTRODUCTION

The veteran had active service from July 1973 to September 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department Veterans Affairs (VA) in Waco, Texas, which denied 
the benefits sought on appeal.  These claims were previously 
remanded in December 2003 and December 2004.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  


REMAND

The veteran claims that he incurred low back and neck 
disabilities as a result of his active military duty.  While 
substantial development has already been undertaken to obtain 
both service and post-service records of medical treatment 
received for the back and neck, there are additional 
pertinent post-service treatment records referred to by the 
veteran which have not yet been obtained.  Specifically, in 
September 2001, the veteran submitted a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, in which he noted that he had 
received low back treatment from a private physician, Dr. 
Paul W. Detwiler, at the "E.T.M.C." in Tyler, Texas.  While 
some treatment records have been obtained from this facility 
and physician, a further attempt needs to be made to obtain 
records of treatment provided after March 2001.  

During the May 2006 Travel Board hearing, the veteran 
reported that he receives treatment for his back and neck 
conditions at the Temple VA Medical Center (VAMC) and the 
Waco VAMC.  Hearing transcript (T.) at 9-11.  A review of the 
claims file reveals that only records dated through December 
2001 from these facilities are presently of record.  On 
remand, therefore, copies of records for treatment received 
from December 2001 to the present need to be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  

A review of the veteran's service medical records reveals 
that he was treated for back pain during service.  In 
December 1974, after complaining of low back pain, the 
veteran was placed on light duty for three days and given 
pain killers and hot packs.  Subsequently, from late June to 
early July 1976, the veteran was again seen on multiple 
occasions for pain and muscle strain in his back.  X-rays 
taken in July 1976 of the lumbosacral spine revealed normal 
findings.  

Following separation from service, the veteran has complained 
of ongoing back pain.  Post-service medical records reflect 
treatment for, and evaluation of, low back and neck pathology 
variously defined as lumbar strain, cervical strain, 
herniated nucleus pulposus at the L5-S1 level, degenerative 
disc disease of the lumbar spine, and degenerative joint 
disease of the cervical spine.  Additionally, the veteran was 
treated for back pain related to a motor vehicle accident in 
1985, and or an on-the-job accident in June 2000 for which he 
apparently was awarded workers' compensation benefits.  

In September 2001, a VA medical examination was conducted.  
The examiner opined at that time that the veteran's current 
problems were due to the intervening motor vehicle accident 
and not related to military service.  No mention was made of 
the June 2000 on-the-job injury.  In a subsequently received 
medical report (dated in August 1998 and received in May 
2006,) a private physician commented that the veteran "has 
had chronic back pain since the 1970's secondary to an injury 
incurred in the military."  In view of the conflicting 
evidence of record concerning the etiology of the current 
back and neck disabilities, as well as the claimed continuity 
of symptomatology of symptoms from both conditions since 
service, a remand is required in order to conduct another VA 
examination, to include obtaining a nexus opinion.  

Accordingly, this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:

1.  Obtain records of treatment received 
from Dr. Paul W. Detwiler at "E.T.M.C." 
in Tyler, Texas, from March 2001 to the 
present.  All obtained records should be 
associated with the veteran's claims file.  

2.  In addition, obtain and associate with 
the claims file records of all treatment 
received for the low back and neck at the 
Waco and Temple VAMCs from December 2001 
to the present.  

3.  The veteran should be contacted and 
ask to clarify the time period for which 
he received workers' compensation benefits 
due to a reported back injury.  He should 
also be asked to provided a list of the 
names and addresses of all individuals and 
medical facilities from whom he has 
received treatment for his back and neck 
from June 2000 to the present.  Following 
the receipt of the veteran's responses, 
the AOJ should obtain copies of any 
identified records not yet obtained, as 
well as copies of records concerning the 
award of workers' compensation benefits, 
including the time period for which 
benefits were received.  

4.  Thereafter, a VA orthopedic 
examination of the low back and cervical 
spine should be provided.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests, 
including X-rays, if any, should be 
conducted.  

In conducting the examination, the 
examiner should express an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
the veteran's current low back and 
cervical spine disabilities are 
etiologically related to the back pain 
that was treated during service in 1974 
and again in 1976.  In answering this 
question, the examiner should discuss the 
impact, if any, of the 1985 motor vehicle 
accident and the June 2000 on-the-job 
injury for which workers' compensation was 
reportedly received.  The examiner should 
also discuss the veteran's report of 
experiencing ongoing back pain since 
service.  A complete rationale should be 
provided for all opinions expressed.  

5.  The AOJ should then re-adjudicate the 
issues of entitlement to service 
connection for low back strain and 
degenerative joint disease of the cervical 
spine.  If the decisions remain in any way 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues on appeal, as well as a summary 
of the evidence of record.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on any matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
Court for additional development or other 
appropriate action be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________             
______________________________
Richard C. Thrasher                                             
Howard N. Schwartz
       Acting Veterans Law Judge                                     
Veterans Law Judge
Board of Veterans' Appeals                                   
Board of Veterans' Appeals


________________________________
Steven L. Keller
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


